Opinion by
Judge Settle
The contention made in the petition for a re-hearing and modification that the burden was upon the appellee Z. G-. Walker, to prove her allegation that she paid for the lot in controversy with her own means rests mainly upon the opinion of this court *842in tlie case of Sikking v. Fromm, 112 Ky. 774, 66 S. W. 760, 23 Ky. Law Rep. 2138. We deem it sufficient to say that Sikking v. Fromm was recently overruled in the case of Guthrie v. Hill, found in 127 S. W. 767, 138 Ky. —.
The petition for a rehearing and modification is therefore overruled.